The complainant (appellant) sought to have an instrument, in form a regular deed, executed by complainant to respondent (appellee), declared a mortgage. The court denied the relief. To entitle a complainant to such relief, the evidence conducing to a conclusion favorable thereto must be clear, unequivocal, and convincing. Rodgers v. Burt, 157 Ala. 91, 93, 47 So. 226, among others. See elaborate annotations in L.R.A. 1916B, 193-196. In this cause the evidence is in inexplicable conflict between the parties. The requisite certainty of conviction that the parties intended, contemporaneously, the creation of a security for a debt rather than a sale outright, is not afforded by the evidence. The complainant did not meet the measure of proof required of him. The decree denying relief was hence well rendered.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur. *Page 110